DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-19 and 21 are pending in the application. Claims 1 and 12 are amended. Claim 20 is cancelled.
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/27/2022 has been entered.
Response to Arguments / Amendments
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
Rejections under 35 U.S.C. § 103:
The applicant argued the proposed combination of Doig and Qian does not arrive at a method for target identification implemented by a first device that includes the limitations "determining a degree of matching between the acquired target detection information [pertaining to a target in motion] and the acquired target state information of each of the reference targets of the plurality of reference targets" and "associating the current target with a matching reference target of the plurality of reference targets, the matching reference target having a best degree of matching amongst the reference targets of the plurality of reference targets" set forth in claim 1.
The applicant argued that “even if Doig is modified based upon the teaching of Qian, the modification does not arrive at the invention of claim 1. Accordingly, the Office Action has not made a prima facie case of obviousness with respect to claim 1 and the rejection thereof should be withdrawn”
As to the above argument,  Doig discloses,  a V2X vehicle 510 perceiving an accident 512 which may be blocking several lanes of a roadway and a communications network central or edge processing unit to perform combining, duplication or fusion of vehicle data and perceived objects ([0099], FIG. 5),
Doig further discloses generating information about the local environment is useful in cooperative ITS systems on moving objects such as other vehicles nearby ([0049], FIG. 2) and giving an alert to approaching vehicles that they are about to enter a dangerous intersection or alert vehicles to other vehicles or pedestrians approaching the intersection ([0024]) regarding the  target being in motion.
Doig also discloses  classification of these objects into considered permanent, semi-permanent or instantaneous as data is received from sensors and matched with existing data over a long or short time period and classifying objects in motion as instantaneous if sensors are able to detect information such as heading, velocity, acceleration data that may accompany reports about the object ([0113],[0114]).
In addition to Doig,  Qian discloses matching reference target having a best degree of matching amongst the reference targets  by extracting various features (e.g., points, edges, blobs, salient regions) from the images and compared with target features to determine a match and  detection results (e.g., confidence scores) from the detectors may be analyzed (e.g., ranked, filtered, correlated) to determine the detected objects ([0096]) and using various object detection algorithms such as edge matching, greyscale or gradient matching, divide-and-conquer search, interpretation trees, hypothesis and tests, invariants, scale-invariant feature transform (SIFT), speeded up robust features (SURF)([0097]).
Qian further discloses target group selection based on positional change of the target objects such as  the positions of the target objects may shift between adjacent images that is represented by a motion vector in the image coordinate system indicating a direction at which the target object t is moving (target direction) and/or a magnitude of the movement (target speed) of the positional change ([0112]). 
Qian also discloses [target group selection based on a velocity or motion vector of the target objects in the navigation coordinate system indicating e a direction at which the target object is moving (target direction) and/or a magnitude of the movement (target speed) in navigation coordinate system and the components of the velocity for each target object can be compared with the components of a reference velocity that indicates a reference direction and/or a reference speed ([0115], FIG. 4)

Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first interface unit, first interface unit, vector determining unit, matching degree computing unit in claims 13 & 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doig et al. (US 20190339082, hereinafter Doig) in view of Qian et al. (US 20200126239, hereinafter Qian) and  Gao (US 20180336700, hereinafter Gao).  
 Regarding Claim 1, Doig discloses a method for target identification implemented by a first device (FIG. 5, FIG. 8), comprising: 
acquiring target detection information of a current target from a second device ([0099], FIG. 5,  a V2X vehicle 510 perceives an accident 512 which is blocking several lanes of a roadway and a communications network central or edge processing unit to perform combining, duplication or fusion of vehicle data and perceived objects; [0117]; [0152], FIG. 8 computing device on a host V2X vehicle receives input from local sensors and also from received vehicle to vehicle (V2V)), the current target being in motion ([0049], FIG. 2. Information about the local environment is useful in cooperative ITS systems on moving objects such as other vehicles nearby; [0024], [0024], giving an alert to approaching vehicles that they are about to enter a dangerous intersection or alert vehicles to other vehicles or pedestrians approaching the intersection; ([0049], FIG. 2); 
 acquiring target state information of each reference target of a plurality of reference targets ([0112]-[0113], classification of these objects into considered permanent, semi-permanent or instantaneous is  programmed, or learned via an algorithm as data is received from sensors and matched with existing data over a long or short time period); 
determining a degree of matching between the acquired target detection information and the acquired target state information of each of the reference targets of the plurality of reference targets ([0113], as data is received from sensors and matched with existing data over a long or short time period); and
identifying the current target as one of the reference targets  of the plurality of reference targets ([0110], updates of objects at accident scene including information such as the number of vehicles involved, the positions or other objects at the scene, are  generated based on the collective perception of various of vehicles; [0114], classifying objects in motion as instantaneous if sensors are able to detect information such as heading, velocity, acceleration data that  accompanies reports about the object).
Doig further discloses object recognition determination from sensor data and Internet hosted databases such as comparing the image other images through various processes such as artificial intelligence or machine learning to identify whether the object is a cow, tire or other such object ([0166]).
However, Doig does not explicitly disclose the one of the reference targets having a best degree of matching amongst the reference targets of the plurality of reference targets to the current target.
Qian teaches from the same field of endeavor the one of the reference targets having a best degree of matching amongst the reference targets of the plurality of reference targets to the current target ([0097], using various object detection algorithms such as edge matching, greyscale or gradient matching, divide-and-conquer search, interpretation trees, hypothesis and tests, invariants, scale-invariant feature transform (SIFT), speeded up robust features (SURF); [0110], respective distance for each target object is compared with a predetermined threshold distance, d, and those target objects with a distance less than or equal to d may be selected in the target group; [0112] target group selection based on positional change of the target objects such as  the positions of the target objects shift between adjacent images as reference; [0115])
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of best degree of matching amongst the reference targets as taught by Qian ([0096]) into the target detection system of Doig in order to provide system for tracking the target group and reducing the positional error using the feedback control loop (Qian, [0164]).
Furthermore, the teaching of the prior art of reference targets having a best degree of matching amongst the reference targets of the plurality of reference targets is one of very well-known techniques in the art.
For instance, Gao teaches calculating respective degrees of matching between the deep features of the target image and of the plurality of reference images, the reference image corresponding to deep features having the greatest degree of matching may be taken as the reference image matching the target image, and furthermore, this reference image may be taken as the reference image for determining the image capture direction of the camera at the time of capturing the target image ([0080]).
A person of ordinary skill in the art would have recognized that applying the known technique of reference targets having a best degree of matching amongst the reference targets of the plurality of reference targets would have yielded predictable results of improving quality of target tracking.
Regarding Claim 2, Doig in view of Qian and  Gao discloses the method according to Claim 1.
	While Doig further discloses further comprising: acquiring a video or a set of chronologically consecutive image frames of the current target using the second device; generating a first movement vector of the current target based on the acquired video or the set of image frames  ([0122], predict the state or location of object/vehicle between frames or at these delta frame/p-frame times Local Dynamic Map (LDM) information about some of the moving objects includes heading, speed and acceleration (using motion vector or movement vector to get “target state information”); generating a second movement vector of each reference target of the plurality of reference targets based on the acquired target state information of each reference target ([0061] transmit basic safety messages (BSM) for V2V safety contains core data elements including vehicle size, position, speed, heading, acceleration, brake system status, among other such information 10 times per second; [0090], information on the location, speed, and direction of such non-V2X vehicles or other object);
Qian discloses determining the best degree of matching based on the first movement vector and the second movement vector ([0097], using various object detection algorithms such as edge matching, greyscale or gradient matching, divide-and-conquer search, interpretation trees, hypothesis and tests, invariants, scale-invariant feature transform (SIFT), speeded up robust features (SURF)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of best degree of matching amongst the reference targets as taught by Qian ([0096]) into the target detection system of Doig in order to provide system for tracking the target group and reducing the positional error using the feedback control loop (Qian, [0164]).

Regarding Claim 3, Analogous rejection as the rejection of Claim 2 applies.

Regarding Claim 4, Doig in view of Qian and  Gao discloses the method according to Claim 2.	
Doig further discloses wherein determining the best degree of matching comprises: computing a vector distance between the first movement vector and the second movement vector ([0122], predict the state or location of object/vehicle between frames or at these delta frame/p-frame times Local Dynamic Map (LDM) information about some of the moving objects includes heading, speed and acceleration (using motion vector or movement vector to get “target state information”; [0061]), and labelling the reference target having the smallest vector distance as the matching reference target ([0090], identifying information on the location, speed, and direction of such non-V2X vehicles or other object; [0154], non-V2X vehicles are identified and during the fusing at block 822, sensor data of remote vehicles in proximity to the V2X vehicle could be compared with V2V transmissions). 
Regarding Claim 5, Doig in view of Qian and  Gao discloses the method according to Claim 2.
	Doig further discloses wherein the first movement vector includes at least one of forward movement direction, speed, acceleration, target position, self-rotation angle, and angular velocity ([0061] transmit basic safety messages (BSM) for V2V safety contains core data elements including vehicle size, position, speed, heading, acceleration, brake system status, among other such information 10 times per second; [0090], monitoring  information on the location, speed, and direction of such non-V2X vehicles or other object).
Regarding Claim 6, Doig in view of Qian and  Gao discloses the method according to Claim 5.	
Doig further discloses further comprising: using the first movement vector to amend the second movement vector; using the second movement vector to amend the first movement vector; or obtaining a third movement vector of the matching reference target based on the first movement vector and the second movement vector ([0061] transmit basic safety messages (BSM) for V2V safety contains core data elements including vehicle size, position, speed, heading, acceleration, brake system status, among other such information 10 times per second; [0110]; [0114]).
Regarding Claim 7, Doig in view of Qian and  Gao discloses the method according to Claim 5. 	
Doig further discloses wherein the target state information of the matching reference target is associated with a target identifier of the matching reference target ([0061] transmit basic safety messages (BSM) for V2V safety contains core data elements including vehicle size, position, speed, heading, acceleration, brake system status, among other such information 10 times per second; [0090], identification  information on the location, speed, and direction of such non-V2X vehicles or other object; [0154], FIG. 8).
Regarding Claim 8, Doig in view of Qian and  Gao discloses the method according to Claim 7.	
Doig further discloses further comprising: based on received state information relating to the current target, determining whether to send a notification signal to the matching reference target having the target identifier (communicate state information: Table 1: ITS Intelligent Transport System consisting of V2X vehicles, roadside units (RSUs) (e.g. traffic lights) and a Vehicular ad-hoc network (VANET) ITS G5 In Europe V2V is standardized as ETSI ITS- G5, a standard based on IEEE 802.11p for use of the 5 875-5 905 MHz frequency band for transport safety ITS applications).
Regarding Claim 9, Doig in view of Qian and  Gao discloses the method according to Claim 6.	
Doig further discloses further comprising: based on forward movement direction information of the matching reference target contained in at least one of the amended first movement vector, the amended second movement vector, and the third movement vector, generating a beam signal corresponding to the forward movement direction; and transmitting the beam signal to the matching reference target that is in the forward movement direction (communicate state information: Table 1: ITS Intelligent Transport System consisting of V2X vehicles, roadside units (RSUs) (e.g. traffic lights) and a Vehicular ad-hoc network (VANET) ITS G5 In Europe V2V is standardized as ETSI ITS- G5, a standard based on IEEE 802.11p for use of the 5 875-5 905 MHz frequency band for transport safety ITS applications; [0131]-[0146], FIG. 7, updating and using  of wide area collective perception map data).
Regarding Claim 10, Doig in view of Qian and  Gao discloses the method according to Claim 9.	
Doig further discloses further comprising: sending the beam signal via a broadcast channel in response to received state information relating to the current target (communicate state information: Table 1: ITS Intelligent Transport System consisting of V2X vehicles, CAM Cooperative Awareness Message (e.g. see ETSI EN 302 637-2), relevant to periodic beaconing of vehicle positions in car crash avoidance applications or assistance applications; [0131]-[0146], FIG. 7, updating and using  of wide area collective perception map data).
Regarding Claim 11, Doig in view of Qian and  Gao discloses the method according to Claim 8.	
Doig further discloses further comprising: sending the notification signal via a broadcast channel, wherein the notification signal comprises the target identifier (communicate state information: Table 1: ITS Intelligent Transport System consisting of V2X vehicles, CAM Cooperative Awareness Message (e.g. see ETSI EN 302 637-2), relevant to periodic beaconing of vehicle positions in car crash avoidance applications or assistance applications; [0131]-[0146], FIG. 7, updating and using  of wide area collective perception map data).
Regarding Claim 12, system claim 12 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 13 and 15, system claims 13 and 15 of using the corresponding method claimed in claims 3 and 4 respectively, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 14 and 16, system claims 14 and 16 of using the corresponding method claimed in claims 2 and 5 respectively, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 17, system claim 17 of using the corresponding method claimed in claim 9 (& 6), and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 18, system claim 18 of using the corresponding method claimed in claim 7, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 19, system claim 19 of using the corresponding method claimed in claim 11 (& 8), and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 21, Doig in view of Qian and  Gao discloses the method according to Claim 1.	
Doig further discloses further comprising:  identifying the current target using the first device, wherein the second device lacks an ability to identify the current target ([0122], predict the state or location of object/vehicle between frames or at these delta frame/p-frame times Local Dynamic Map (LDM) information about some of the moving objects includes heading, speed and acceleration (using motion vector or movement vector to get “target state information”; [0061] transmit basic safety messages (BSM) for V2V safety contains core data elements including vehicle size, position, speed, heading, acceleration, brake system status, among other such information 10 times per second; [0090], information on the location, speed, and direction of such non-V2X vehicles or other object);


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487